SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petróleo Brasileiro S.A. – Petrobras Corporate Taxpayer ID (CNPJ/MF): 33.000.167/0001-01 Banco BTG Pactual S.A. Corporate Taxpayer ID (CNPJ/MF): 30.306.294/0001-45 MATERIAL FACT Joint Venture for E&P operations in the African continent Rio de Janeiro, June 14, 2013 – Petróleo Brasileiro S.A. – Petrobras (“ Petrobras ”) and Banco BTG Pactual S.A. (“ BTG Pactual ”), in compliance with CVM Rule 358/2002, hereby announces that today Petrobras International Braspetro B.V. (“ PIBBV ”), controlled by Petrobras, and an investment vehicle managed and advised by BTG Pactual (“ BTG Pactual Vehicle ”), entered into a binding agreement (“ Agreement ”) to establish a 50/50 joint venture for oil and gas exploration and production in Africa (“ E&P ”). This partnership between Petrobras and BTG Pactual represents a promising investment opportunity in E&P in Africa and will be the preferential vehicle of the two parties for new investments of such nature in the continent. The joint venture will be formed upon the acquisition, by BTG Pactual and its clients acting through the BTG Pactual Vehicle, of 50% of the shares issued by Petrobras Oil & Gas B.V. (“ PO&G ”), currently wholly owned by PIBBV, for US$1.525 billion. Once the corporate restructuring currently in progress is concluded, the operation will involve the branches located in Angola, Benin, Gabon and Namibia, as well as the subsidiaries Brasoil Oil Services Company (Nigeria) Ltd., Petroleo Brasileiro Nigeria Ltd. and Petrobras Tanzania Ltd. The partnership was approved by Petrobras’ Board of Directors at the meeting held today and the closing is expected to be executed by the end of June. The operation represents an important step for Petrobras’ Divestment Program, allowing for the expansion of its operations in Africa and the sharing of investments required for expansion and development of its reserves. For BTG Pactual, the operation represents a step toward investment opportunity generation in the African continent and in the oil and gas segment, in accordance with the growth strategy of its asset and investment management activities, in addition to fostering the continuous expansion and diversification of the product portfolio available to its clients. Petrobras and BTG Pactual will keep BM&FBovespa, the Brazilian Securities and Exchange Commission ( Comissão de Valores Mobiliários ) and the market in general informed on the matter. Rio de Janeiro, June 14, 2013. Almir Guilherme Barbassa Chief Financial and Investor Relations Officer of Petróleo Brasileiro S.A. – Petrobras João Marcello Dantas Leite Investor Relations Officer of Banco BTG Pactual S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 14, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
